t c memo united_states tax_court gregory meeker petitioner v commissioner of internal revenue respondent docket no 16865-04l filed date gregory meeker pro_se lauren b epstein for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion to dismiss for failure to state a claim upon which relief could be granted background on date respondent sent petitioner a notice_of_intent_to_levy and right to a hearing regarding income taxes owed for on date respondent sent petitioner a notice_of_intent_to_levy and right to a hearing regarding income taxes owed for and on date respondent sent petitioner a notice_of_deficiency listing a deficiency of dollar_figure an addition_to_tax pursuant to sec_6651 of dollar_figure and an addition_to_tax pursuant to sec_6654 of dollar_figure for on or about date respondent sent petitioner a notice_of_federal_tax_lien filing and right to a hearing regarding income taxes for and and penalty pursuant to sec_6702 for and on date petitioner requested a sec_6330 hearing regarding the notice_of_federal_tax_lien filing and the notices of intent to levy for and during date petitioner and respondent conducted by correspondence a sec_6330 hearing regarding the notice of lien regarding income taxes for and and penalty pursuant to sec_6702 for and and unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure the proposed levy regarding income taxes for and during date petitioner and respondent conducted by correspondence an equivalent_hearing regarding the proposed levy regarding income taxes for on date respondent sent petitioner a decision letter concerning equivalent_hearing under sec_6320 and or stating that the notice_of_intent_to_levy for income taxes for would not be withdrawn a notice_of_determination concerning collection action s under sec_6320 and or stating that the notice_of_intent_to_levy for income taxes for and would not be withdrawn a notice_of_determination concerning collection action s under sec_6320 and or stating that the notice_of_federal_tax_lien for income taxes for and would not be withdrawn and a notice_of_determination concerning collection action s under sec_6320 and or stating that the notice_of_federal_tax_lien regarding the sec_6702 penalty for and would not be withdrawn on date petitioner submitted a document postmarked date that the court filed as a petition for lien or levy action under sec_6320 or sec_6330 petition petitioner titled the petition first amendment verified appeal of administrative actions and determinations jurisdictional challenge motion for findings of facts and conclusions at law tax_court judge demanded petitioner attached to the petition the first page of the notice_of_deficiency for the decision letter for the notice_of_determination regarding the proposed levy for income taxes for and and the notice_of_determination regarding notice_of_federal_tax_lien for the sec_6702 penalty for and on date respondent filed a motion to dismiss for failure to state a claim upon which relief could be granted on date petitioner filed an objection to respondent’s motion to dismiss on date petitioner filed a motion to enforce rule this motion contained frivolous and groundless arguments the court denied this motion petitioner attempted to file several other documents with the court that the office of the clerk of the court returned to petitioner as unfilable the returned documents included a motion to set_aside defaults and a verified motion to enforce default against irs by summary judgement these documents contained frivolous and groundless arguments rule a provides in pertinent part that the commissioner shall have days from the date of service of the petition within which to file an answer or days from that date within which to move with respect to the petition at the hearing on respondent’s motion petitioner stated basically the only thing i have before the court and the only thing that’s--as far as i’m concerned is the default i have against them the internal_revenue_service for not answering my first amendment complaint petitioner further stated what i’m saying is they the internal_revenue_service don’t have jurisdiction to issue anything to me i’m not under their jurisdiction discussion i decision letter a decision letter is not a determination_letter pursuant to sec_6320 or sec_6330 see 116_tc_255 114_tc_492 respondent did not issue a determination_letter to petitioner sufficient to invoke the court’s jurisdiction to review the notice_of_intent_to_levy for kennedy v commissioner supra insofar as the petition filed herein purports to be a petition for review pursuant to sec_6330 of the notice_of_intent_to_levy for we shall dismiss the petition as to the notice_of_intent_to_levy for for lack of jurisdiction on the ground that respondent did not make a determination pursuant to sec_6330 regarding the notice_of_intent_to_levy for because petitioner failed to file a timely request for an appeals_office hearing pursuant to sec_6330 and b and b id ii sec_6702 notice_of_determination the court’s jurisdiction to review the commissioner’s determinations respecting collection matters is limited to cases where the underlying tax_liability is of a type over which the court normally has jurisdiction see 114_tc_171 we lack jurisdiction under sec_6330 to review the commissioner’s determinations regarding the sec_6702 frivolous_return penalty 117_tc_204 115_tc_324 we do not have jurisdiction to redetermine the frivolous_return penalties assessed pursuant to sec_6702 accordingly we shall dismiss the petition as to the notice_of_federal_tax_lien regarding the sec_6702 penalty for and on the ground that we lack jurisdiction to review respondent’s determinations regarding the sec_6702 penalty johnson v commissioner supra van es v commissioner supra pursuant to sec_6330 petitioner ha sec_30 days after the entry of our order to file his appeal with the appropriate u s district_court regarding the notice_of_determination that pertains to the notice_of_federal_tax_lien for the sec_6702 penalty for and iii notice_of_deficiency and income_tax notices of determination rule b requires that a petition filed in this court shall contain clear and concise assignments of each and every error that the taxpayer alleges to have been committed by the commissioner in the determination of the deficiency and the additions to tax or penalties in dispute rule b further requires that the petition shall contain clear and concise lettered statements of the facts on which the taxpayer bases the assignments of error 123_tc_213 78_tc_646 stearman v commissioner tcmemo_2005_39 any issue not raised in the pleadings is deemed to be conceded rule b funk v commissioner supra jarvis v commissioner supra pincite n 73_tc_736 stearman v commissioner supra further the failure of a party to plead or otherwise proceed as provided in the court’s rules may be grounds for the court to hold such party in default either on the motion of another party or on the initiative of the court rule a stearman v commissioner supra ward v commissioner tcmemo_2002_147 the court also may dismiss a case and enter a decision against a taxpayer for his failure properly to prosecute or to comply with the rules of this court rule b stearman v commissioner supra ward v commissioner supra we agree with respondent that petitioner has failed to state a claim upon which relief can be granted see funk v commissioner supra pincite stearman v commissioner supra accordingly we shall dismiss petitioner’s case and enter a decision sustaining respondent’s determinations contained in the notice_of_deficiency for and respondent’s determinations sustaining the notice_of_intent_to_levy for and and the notice_of_federal_tax_lien regarding income taxes for and rule sec_34 sec_123 funk v commissioner supra pincite stearman v commissioner supra iv sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law coleman v where a petition fails to state a claim in respect of additions to tax the commissioner incurs no obligation to produce evidence in support of such determinations pursuant to sec_7491 123_tc_213 although petitioner did not attach the notice_of_determination sustaining the notice_of_federal_tax_lien for income taxes for and to the petition he did refer to it in the petition respondent attached this notice to his motion to dismiss commissioner 791_f2d_68 7th cir see also 820_f2d_1464 9th cir sec_6673 penalty upheld because taxpayer should have known claim was frivolous petitioner’s petition objection and motion to enforce rule are replete with tax-protester rhetoric including but not limited to arguments regarding the 16th amendment the same is true for the two documents received at the hearing on respondent’s motion that the court previously refused to file and petitioner’s arguments at the hearing on respondent’s motion petitioner has advanced shopworn arguments characteristic of tax-protester rhetoric that has been universally rejected by this and other courts 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir we conclude that petitioner’s position was frivolous and groundless and that petitioner instituted and maintained these proceedings primarily for delay we take this opportunity to warn petitioner that the court will impose a penalty pursuant to sec_6673 if he returns to the court and proceeds in a similar fashion in the future to reflect the foregoing an appropriate order of dismissal and decision will be entered
